Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claims 1, 9, and 16 is the inclusion of the limitation, “wherein the workflow scheduler reuses a prefetch distance as an initial prefetch distance, and subsequent prefetch distances are adjusted based on buffer space used and observed input/output (I/O) latency” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 9, and 16.
Walker et al. (US 11,294,810) discloses “setting, at a throttle controller of the cache, a throttle level for a thread executing at the processor core by modifying a maximum prefetch distance of the prefetcher based on at least one of the access latency metric and the prefetch accuracy metric, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache” (claim 1).
Montero et al. (US 2020/0073576) discloses “FIG. 8 shows a flow chart 800, which illustrates a process of adjusting the prefetch distance ... it is determined whether the occupancy of the request buffer (e.g. tracker circuitry 220) is above a predetermined limit (e.g. 90%) ... Once an acknowledgement is received, then at step 860, the original level 2 prefetch request is acknowledged, and the prefetch control circuitry 240 of the level 2 cache 140 can issue a signal to the level 1 prefetcher to increase the level 1 prefetched distance to the higher level (e.g. 12) at step 870. This change can be performed in order to compensate for the higher memory latency that is likely to occur” (paragraph [0047]).

Each of prior arts of the record and above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-8, 10-15, and 17-20 depending on claims 1, 9, and 16 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        6/7/2022